AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                          v.                                          Case Number: 6:18PO00298-001
                   JOHNNY A REYES                                     Defendant's Attorney: David Harshaw, Assistant Federal Defender

THE DEFENDANT:
     pleaded guilty to citations 6810546 and 6810547 .
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
See next page.

       The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Citations 6810545, 6810548, and 6810549 are dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                              Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                      12/4/2018
                                                                      Date of Imposition of Judgment
                                                                      /s/ Jeremy D. Peterson
                                                                      Signature of Judicial Officer
                                                                      Jeremy D. Peterson, United States Magistrate Judge
                                                                      Name & Title of Judicial Officer
                                                                      12/7/2018
                                                                      Date
AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case
DEFENDANT: JOHNNY A REYES                                                                                      Page 2 of 4
CASE NUMBER: 6:18PO00298-001

                                                                                                            Count
Title & Section                       Nature of Offense                                     Offense Ended
                                                                                                            Number
36 CFR § 4.14(b)                      Open container of alcohol in passenger compartment.   12/29/2017      6810547
36 CFR § 4.21(b)                      Driving while license suspended - other.              12/29/2017      6810546
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: JOHNNY A REYES                                                                                                        Page 3 of 4
CASE NUMBER: 6:18PO00298-001

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of: 12 months unsupervised probation to be completed 12/4/2019 .

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
      represented, the defendant shall provide such notice through counsel.
4.    The defendant shall pay a fine of $670.00, a processing fee of $60.00, and a special assessment of $20.00 for a total financial
      obligation of $750.00, which shall be paid at the rate of $75.00 per month commencing on 1/4/2019, and each month thereafter
      by the 4th of the month until paid in full. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to:

          CENTRAL VIOLATIONS BUREAU
          PO BOX 71363
          Philadelphia, PA 19176-1363
          1-800-827-2982
5.    The defendant shall personally appear for a probation review hearing on November 5, 2019, at 10:00 a.m., before U.S.
      Magistrate Judge Peterson. Shortly before this hearing, if the defendant has successfully complied with the terms of probation,
      he may request that the probation review hearing be vacated and that his term of probation be immediately terminated. If
      represented, the defendant shall make any such request through counsel.
6.    The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
      alleged violation of law. If represented, the defendant shall provide such notice through counsel.
7.    The defendant shall forfeit his Daisy Poerline 426 .77 caliber BB pistol.
AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
DEFENDANT: JOHNNY A REYES                                                                                                         Page 4 of 4
CASE NUMBER: 6:18PO00298-001

                                                       SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $               due immediately, balance due
                          Not later than      , or
                          in accordance               C,        D,        E,or           F below; or
B.               Payment to begin immediately (may be combined with                 C,           D,    or   F below); or

C.               Payment in equal 75.00 monthly installments               over a period of 10 months to commence on or before
                  1/4/2019 and to be paid in full by 10/4/2019.

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding the payment of criminal monetary penalties:
                    Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                       CENTRAL VIOLATIONS BUREAU
                       PO Box 71363
                       Philadelphia, PA 19176-1363
                       1-800-827-2982
                 Your check or money order must indicate your name and citation/case number shown above to ensure your account
                 is credited for payment received.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate:

         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s):

         The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
